UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-2392


ARCH SPECIALTY INSURANCE COMPANY,

                  Plaintiff - Appellee,

          v.

TRAVIS HEDRICK,

                  Defendant – Appellant,

          and

TALLEY RESTAURANTS, INC., d/b/a Inferno,

                  Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cv-00621-TDS-JLW)


Submitted:   July 31, 2015                    Decided:    August 18, 2015


Before WYNN and      DIAZ,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary K. Sue, Stephanie W. Anderson, BURTON, SUE & ANDERSON,
L.L.P.,   Greensboro,  North  Carolina;   Douglas   S.  Harris,
Greensboro, North Carolina, for Appellant.    Steven G. Janik,
Crystal L. Maluchnik, JANIK L.L.P., Cleveland, Ohio; Lovic A.
Brooks, III, JANIK L.L.P., Columbia, South Carolina; Richard L.
Pinto, PINTO COATES KYRE     &   BOWERS   PLLC,   Greensboro,   North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     Travis Hedrick appeals the district court’s order granting

summary judgment to Arch Specialty Insurance Company in this

insurance case.        We have reviewed the parties’ briefs and the

record on appeal and find no reversible error.                   Accordingly, we

affirm   for   the    reasons    stated       by   the    district   court.   Arch

Specialty      Ins.   Co.   v.     Hedrick,         No.     1:13-cv-00621-TDS-JLW

(M.D.N.C. Nov. 21, 2014); see also Britt v. Hayes, 541 S.E.2d
761, 762 (N.C. Ct. App. 2001) (holding that claims of battery

and negligence are compatible).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                          3